914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.L. RUTHER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-1706.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1990.Decided Sept. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1232-A).
L. Ruther, appellant pro se.
Dennis Edward Szybala, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
L. Ruther appeals from the district court's order which dismissed his civil action for failure to assert a claim upon which relief could be granted.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ruther v. United States, C/A No. 89-1232-A (E.D.Va. Dec. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED